Exhibit 16.1 September 20, 2013 Securities and Exchange Commission treet, N.E. Washington, DC20549 Commissioners: We have read the statements made by All Grade Mining, Inc. under Item 4.01 of its Form 8-K dated February 25, 2013 and subsequently amended.We agree with the statements concerning our Firm in such amended Form 8-K filed on September 20, 3013; we are not in a position to agree or disagree with other statements of All Grade Mining, Inc.contained therein. Very truly yours, /s/ Marcum llp Marcum llp
